Name: 95/407/EC: Commission Decision of 6 October 1995 adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1995
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  trade;  production;  economic geography;  tariff policy
 Date Published: 1995-10-07

 Avis juridique important|31995D040795/407/EC: Commission Decision of 6 October 1995 adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1995 Official Journal L 239 , 07/10/1995 P. 0032 - 0033COMMISSION DECISION of 6 October 1995 adopting the forecast supply balance for banana production, consumption, imports and exports for the Community for 1995 (95/407/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), as last amended by Commission Regulation (EC) No 3290/94 (2) and in particular Article 20 thereof, Whereas Article 16 of Regulation (EEC) No 404/93 provides for a forecast supply balance to be drawn up each year on the basis of a number of market parameters; whereas the main purpose of the supply balance is to establish the outlook for Community production and consumption and the forecast for imports of traditional ACP bananas, and hence the supply requirements for the Community market and the requisite tariff quota; Wheras the supply balance should in accordance with Article 16 (3) of Regulation (EEC) No 404/93, take account of the impact of tropical storm Debbie, which seriously affected production in Martinique, Guadeloupe and certain ACP States up to July 1995, and the effects of storms Iris, Luis and Marilyn which struck the region during August and September 1995; Whereas the supply balance also includes an additional quantity of 353 000 tonnes fixed as part of the transitional measures for the supply of bananas to the Austrian, Finnish and Swedish markets as a result of the accession of those three countries; Whereas the Management Committee for bananas has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 The forecast supply balance for banana production, consumption, imports and exports for the Community for 1995 shall be as shown in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 October 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX >TABLE>